     Case 8-19-76260-ast         Doc 672        Filed 09/15/20         Entered 09/15/20 16:29:57



                    Simon PLC Attorneys & Counselors                                     Craig T. Mierzwa
                                                                                cmierzwa@simonattys.com
                    845 Third Avenue, 6th Floor
                    New York, NY 10022                                             Admitted to Practice in:
                    212-519-7412 / www.simonattys.com                                            Michigan
                                                                                                New York
                    Arizona  Florida  Illinois  New York  Ohio  Texas
______________________________________________________________________________



                                         September 15, 2020



VIA ECF

Hon. Alan S. Trust
U.S. Bankruptcy Judge
U.S. Bankruptcy Court
Eastern District of New York
Alfonse M. D’Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722

              Re: In re: Absolut Facilities Management, LLC, et al., No. 19-76260 (AST)

Dear Judge Trust:

       We represent interested parties Dwayne H. Benner and Stephen J. Schunk.

       Messrs. Benner’s and Schunk’s motion for relief from stay pursuant to Bankruptcy Rule
4001, 11 U.S.C. §361 and §362(d) (Docket # 550) is scheduled for hearing tomorrow, September
16, 2020 at 12:00 pm. My clients and the debtors have resolved the motion for relief from stay
and we will be submitting an order that will grant the relief sought by my clients.

                                      Respectfully submitted,

                                            SIMON PLC
                                      Attorneys & Counselors



                                          Craig T. Mierzwa
